PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/087,873
Filing Date: 24 Sep 2018
Appellant(s): CHUO HATSUJO KABUSHIKI KAISHA et al.



__________________
Benjamin Prebyl
Reg. No. 60,256
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 07/19/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/24/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 2012/0258316 A1) in view of Goodson et al. (US 2010/0308517 A1).
Regarding Claims 1 and 9-10, Lucas discloses a coating composition for a spring (para 0069), wherein the coating may be one layer of primer comprising an epoxy resin, a phenolic curing agent, and up to 20% zinc (paras 0010-0015; para 0070, lines 12-13; Claim 1). Lucas does not disclose the coating composition comprising softener, so it would have been obvious to produce the coated spring wherein the coating comprises no softener.
Lucas does not limit the thickness of the primer coating on the spring.
Goodson discloses a spring (abstract) with a coating layer that includes epoxy and the coating has a thickness of 1-1000 microns in order to provide coating with desired ductility (0020).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Lucas to incorporate the teachings of Goodson to coat the spring with the primer to a thickness of 1-1000 microns. Doing so would provide desired ductility.
Regarding Claim 2, Lucas in view of Goodson disclosed the limitations of the present invention according to Claim 1 above. Lucas further discloses the coating is a powder coating (para 0009) and is cured (para 0072-0073). 
Regarding Claim 11, Lucas in view of Goodson disclosed the limitations of the present invention according to Claim 1 above. Lucas further discloses the epoxy may be chosen from those having EEW within the claimed range, such as between 475 to 550, 450 to 560, or 730 to 1400 (paras 0034-0036).
Regarding Claim 12, Lucas in view of Goodson disclosed the limitations of the present invention according to Claim 1 above. Lucas further discloses the phenolic curing agent has a HEW of about 200 to about 500 (para 0033).
Regarding Claims 13-16, Lucas in view of Goodson disclosed the limitations of the present invention according to Claim 1 above. Lucas in view of Goodman does not require the composition to comprise a fibrous filler, thermally expandable resin particles, foaming agent, or anti-corrosion pigment. It would have been obvious to produce the coated spring wherein the coating comprises no fibrous filler, thermally expandable resin particles, foaming agent, or anti-corrosion pigment.
Regarding Claim 17, Lucas in view of Goodson disclosed the limitations of the present invention according to Claim 1 above. Lucas discloses the coating may be a single-coat system, wherein the primer is applied to a spring (para 0009, lines 5-8; paras 0010-0015; para 0070, lines 12-13), and Lucas in view of Goodson do not require any other layers. It would be obvious over Lucas in view of Goodson to produce the spring consisting of the spring and the single-layer coating system.
Claims 1-2, 9-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2015/063024 A1).
Regarding Claims 1 and 9-10, Park discloses a single layer powder coating system (pg 3, lines 12-15) applied to automotive springs (pg 19, lines 5-6) comprising an epoxy resin (pg 3, lines 28-30), a phenolic curing agent (pg 15, lines 25-26), and 1-65% zinc (pg 18, lines 29-31). The coating may have a thickness of from about 80 to about 1000 microns thick (pg 20, lines 10-12). Park does not disclose the coating comprises a softener, so it would have been obvious to produce the coating spring wherein the coating comprises no softener. 
Regarding Claim 2, Park discloses all the limitations of the present invention according to Claim 1 above. Park further discloses the powder coating system is cured (pg 20, lines 15-18).
Regarding Claim 11, Park discloses all the limitations of the present invention according to Claim 1 above. Park further discloses the epoxy resin has an EEW of from 170 to 2300, preferably 400 to 1500 (pg 4, lines 4-8).
Regarding Claim 12, Park discloses all the limitations of the present invention according to Claim 1 above. Park further discloses the phenolic curing agent has an HEW of from 180 to 800 (pg 16, lines 20-21).
Regarding Claims 14-16, Park discloses all the limitations of the present invention according to Claim 1 above. Park does not disclose the coating comprising thermally expandable resin particles and the use of foaming agent and/or anti-corrosion pigment are optional and not required (pg 12, lines 1-2; pg 13, lines 20-22). It would have been obvious to produce the coated spring wherein the coating comprises no thermally expandable resin particles, foaming agent, or anti-corrosion pigment.
Regarding Claim 17, Park discloses all the limitations of the present invention according to Claim 1 above. Park discloses a single layer powder coating system (pg 3, lines 12-15) applied to automotive springs (pg 19, lines 5-6) and does not require any other layers. It would be obvious over Park to produce the spring consisting of the spring and the single layer coating system.
(2) Response to Argument
Regarding the 35 USC 103 rejection over Lucas in view of Goodson:
Appellant argues that Lucas merely describes components such as automotive coil springs having a composite coating including both a primer layer and a topcoat layer. Appellant points to the Abstract and paragraph 0009 of Lucas, which do disclose a dual-coat powder coating system comprising a primer and a topcoat. Appellant argues “Lucas nowhere describes and/or fairly suggests that only one of the primer and topcoat layers can be used by itself while still providing the desired results” (Appeal Brief, pg 10).
However, while Lucas discloses an embodiment relating to a dual-coat powder system, Lucas also discloses another embodiment, which “relates to single-coat powder coating systems, in which an epoxy thermoset primer is applied without a topcoat” (para 0009).
Appellant argues that the primer layer of Lucas alone would not provide the corrosion resistance and chipping resistance required and provided by the claimed invention (Appeal Brief, pg 11).
However, there are no limitations in the claims of the present invention requiring corrosion resistance or chipping resistance.
Appellant argues that the primer layer of Lucas alone would not provide the chipping rate of 10 required by paragraph 0079 of Lucas, pointing to the Table of paragraph 0078 which shows that the primer layers tested alone had chip ratings less than 10 (Appeal Brief, pg 11).
However, while the examples of Lucas disclose the advantages of the topcoat layer, with respect to chipping resistance, a particular chipping resistance is not required by the claims of Lucas or by the claims of the present invention. Further, the examples of Lucas are non-limiting examples (para 0074), and the body of Lucas does disclose an embodiment with a single-layer coating. Specifically, paragraph 0009 discloses a single-coat powder coating system, in which an epoxy thermoset primer is applied without a topcoat; paragraphs 0010-0015 and Claim 1 disclose Lucas only requires the primer, while 0017 and Claim 2 disclose the topcoat is only included in “some embodiments”; paragraph 0031, lines 3-5,  discloses “the primers of the present invention satisfy the corrosion and chip resistance standards of the automotive industry”; and para 0070 discloses “the coating composition may be applied with a primer and without a topcoat”. Additionally, with respect to the examples in the Table in paragraph 0078 of Lucas that only use a primer layer and do not have a “chip rating of 10” pointed to by appellant, the fact remains that Examples 2-5 in that Table are all still considered inventive examples by Lucas. Further, the “chip rating of 10” mentioned in paragraph 0079 of Lucas appears to only be a requirement when in fact the optional topcoat is used.
Appellant argues that Lucas only discloses a primer thickness of from about 1.5 to about 4.0 mils thick (para 0070), which equates to a thickness of 38.1 to 101.6 microns, which is thinner than the thickness presently claimed (Appeal Brief, pg 11).
Examiner agrees that Lucas does not disclose the primer having the claimed thickness. However, Lucas does not limit the thickness of the primer coating (para 0070, i.e. “non-limiting example”), and the rejection is made in view of secondary reference Goodson, which discloses a coating for a spring having a thickness of 1-1000 microns in order to provide coating with desired ductility (para 0020).
Appellant argues that Goodson does not cure the deficiencies of Lucas (i.e. regarding thickness), because Goodson fails to describe any particular effect that is provided by making the thickness of the coating film to be 1-1000 microns (Appeal Brief, pg 12).
However, Goodson discloses a spring with an epoxy coating layer, and discloses coating layers having a thickness of about 1 to about 100 microns are preferred for high ductility (para 0020). 
Appellant argues that the combination of Lucan in view of Goodson would not result in the unexpectedly superior results/advantages achieved by the claimed invention. Appellant points to Example 1 and Comparative Example 1, to show that chipping resistance and durability were improved despite the thin thickness of the coating film (Appeal Brief, pg 13).
However, the data presented is not commensurate in scope with the scope of the present claims. The Examples 1-14 use specific epoxy resins (DER 662E, DER 664U, DER 667E, DER 669E, jER 4005P, jER YX4000, EPICLON N-695), specific phenolic resins (EPOTOTO ZX-798P, jER Cure 171N, jER Cure 170), and specific zinc powder (F500), while the present Claim 1 broadly recites any epoxy resin, any phenolic resin, and any zinc. Further, Examples 1-14 use specific amounts of epoxy resin and phenolic resin, while the present Claim 1 broadly recites any amount of epoxy resin and any amount of phenolic resin. There is no data given at the end points of the claimed amount of zinc (10-70%). All of the Examples 1-14 have a coating thickness of 300 microns (para 0039), so there is no data given at the endpoints of the claimed coating thickness.
Regarding the 35 USC 103 rejection over Park:
Appellant argues that Park teaches the coating composition includes a softener. Appellant points to page 3, lines 28-31, of Park, which discloses the composition “includes at least one resin… for example, thermoplastic or thermoset resins, particularly an epoxy resin”; page 6, lines 15-29, of Park, which discloses “epoxy resins may be toughened by the use of additives…. These may include… addition of plasticizers… [or] core/shell resins with various compositions such as epoxy, acrylic, polyurethane”. Appellant argues that these materials/additives in Park are “softeners” as represented in the present Specification and negatively recited in the present Claims. Appellant refers to sections of the present specification which disclose previous inventions using “a softener made of a thermoplastic resin” (para 0003) and a Comparative Example comprising urethane beads as a softener (para 0040, Table 4) (Appeal Brief, pgs 15-18).
However, the thermoplastic resin disclosed of page 3 of Park is only one option for the resin (the other being thermosetting resin) and further, neither of these options it required. Similarly, the plasticizers and polyurethane core/shell resins disclosed on pg 6 of Park are also optional. While the thermoplastic resin, plasticizers, and polyurethane core/shell resins disclosed by Park may be considered softeners, there is no requirement in Park to use these or any other softener. It would have been obvious to produce the spring of Park wherein the coating did not comprise these optional components.
Appellant argues that Park does not disclose a structure consisting of a spring and a single-layer coating film, with a thickness of 200 to 450 microns as claimed in present Claims 1 and 17.
However, Appellant has not identified any additional elements required in Park besides the spring and the single-layer coating as claimed that would fall outside the claimed “consisting of” language. Further, Park does disclose a single layer powder coating system (pg 3, lines 12-15) applied to automotive springs (pg 19, lines 5-6; Claims 14-15), wherein the coating may have a thickness of from about 80 to about 1000 microns thick (pg 20, lines 10-12). There are no other layers or components required by Park, so it would be obvious to produce the coated spring consisting only of the spring and the single-layer coating.



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BETHANY M MILLER/Examiner, Art Unit 1787                                                                                                                                                                                                        
Conferees:
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                                         
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.